DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application was erroneously marked as having a foreign priority claim in the 2/16/2022 Office Action; there is no foreign priority claim.
Response to Arguments
The 35 U.S.C. 112(b) rejection of claims 10 and 13 is withdrawn in view of Applicant’s amendments. The rejection of claims 6-7 and 15-16 are maintained, as Applicant did not address or traverse the reasons for the rejection.
The 35 U.S.C. 102(a)(1)/(a)(2) rejection of the claims over Sugimura (US 2015/0360309) is withdrawn in view of Applicant’s amendments. The 35 U.S.C. 102(a) rejection over Agresti (WO 2018/233986) is withdrawn in view of Applicant’s amendments. It is replaced with a 35 U.S.C. 103 rejection. The 35 U.S.C. 103 rejection over Agresti is maintained. Applicant traverses the rejection on the basis that Agresti does not teach the claimed intermediate layer having a maximum zinc concentration of 0.5-10 at% because the maximum zinc concentration in the first layer of Agresti is actually higher than 41 at%. This argument is not persuasive. Accepting Applicant’s argument regarding the zinc concentration of Agresti as true, the prior art still teaches a range which overlaps the claimed range because the minimum zinc concentration in Agresti is more than 0%. Accordingly, the range taught by Agresti overlaps with the claimed range, leading to a prima facie case of obviousness. See MPEP 2144.05 I. Applicant has not presented evidence or argument to rebut the prima facie case of obviousness, nor does the present Specification appear to contain any data which would demonstrate unexpected results or criticality with respect to this range. The rejection is therefore maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-7 and 15 recite the limitation “the steel contains…with the balance consisting of iron”. It is not clear from this limitation whether the claimed composition is meant to be open-ended or close-ended. Claim 16 depends from claim 15 and is indefinite for the same reason.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986), as applied to claim 1.
Regarding claim 1, Agresti teaches a wire having a steel core, a first layer of zinc alloy around the steel core and a second layer of copper around the first layer (¶ 6). The second layer is all copper (¶ 6), and the first layer (corresponding to the claimed intermediate layer) has more zinc than the second layer.
Agresti teaches the first zinc alloy layer is a Cu-M-Zn alloy, where M is chosen from one or more metals (¶ 11). Agresti teaches the composition of the first and second layers together are represented by 58%-75% wt Cu, and 0.5%-10% wt for each M (¶ 11). The amount of Zn in the two layers ranges from more than 0 at% (for more than one M) and less than about 41 at% (for one M). The amount of Zn in the first layer must be at least this range and therefore overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 3, Agresti does not expressly teach an adhesion strength between the steel core and the coating layer. However, according to the instant specification, a zinc concentration of at least 0.5 at% achieves the desired adhesion strength (see Spec., at ¶ 22). Agresti teaches a Zn content of more than 0.5 at% (see ¶ ¶ 11). Accordingly, one of ordinary skill in the art would expect the prior art coated wire to have the claimed adhesion strength, absent objective evidence to the contrary. See MPEP 2112.
Regarding claims 5-7, Agresti teaches the steel has a minimum carbon content of 0.65%, Si ranges from 0.05%-0.50% and Mn ranges from 0.10%-0.70% (¶ 35). Agresti further teaches the steel may contain Ni from 0.10%-0.60%, Cr from 0.10%-0.50%, Mo from 0.10%-0.30%, and V from 0.05%-0.30% (¶ 36). These ranges overlap the claimed ranges, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claims 8 and 11-12, given the substantially similar structure and composition of the prior art to the claimed invention, one of ordinary skill in the art would expect a substantially similar tensile strength, electrical conductivity and diffusible hydrogen concentration of the prior art coated steel wire, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 9, given that the coating of the prior art is also copper, one of ordinary skill in the art would expect the coating to have a similar hardness to that claimed, absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 10, Agresti teaches the steel core has a diameter of 0.30 mm to 1.0 mm (¶ 6). The thickness of the coatings is suggested to be about 1.5 µm (Table 1). The resulting total diameter of the copper coated steel overlaps the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 14, Agresti teaches using the coated steel wire to form a cord of twisted wires (¶ 32).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986), as applied to claim 1, further in view of Makoto (JP 2017-128746).
Regarding claim 4, the limitations of claim 1 have been addressed above. Agresti does not expressly teach the steel core has a pearlite structure. Makoto teaches that in making wires, steel having a pearlite structure is suitable for wire drawing (p. 1, ¶ 3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify Agresti according to the teachings of Makoto in terms of achieving a pearlite structure in the steel because doing so improves drawability by preventing breakage of the wire (p. 6, ¶ 4).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986), as applied to claim 1, further in view of Masao (JP S59-194621).
Regarding claim 13, the limitations of claim 1 have been addressed above. Agresti does not expressly teach a surface layer on the coated wire. Masao teaches a steel wire which is coated with a zinc layer, a copper layer, and nickel layer in that order (p. 3). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify Agresti according to the teachings of Masao by further plating a nickel layer on the copper layer because doing so improves the anti-rusting properties of the wire, as well as the lubricity and operational efficiency of the wire (p. 3).
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Agresti (WO 2018/233986) further in view of Masao (JP S59-194621) and Makoto (JP 2017-128746).
Regarding claim 15, Agresti teaches a wire having a steel core, a first layer of zinc alloy around the steel core and a second layer of copper around the first layer (¶ 6). The second layer is all copper (¶ 6), the first layer (corresponding to the claimed intermediate layer) has more zinc than the second layer. Agresti teaches the first zinc alloy layer is a Cu-M-Zn alloy, where M is chosen from one or more metals (¶ 11). Agresti teaches the composition of the first and second layers together are represented by 58%-75% wt Cu, and 0.5%-10% wt for each M (¶ 11). The amount of Zn in the two layers ranges from more than 0 at% (for more than one M) and less than about 41 at% (for one M). The amount of Zn in the first layer must be at least this range and therefore overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I. Agresti teaches the steel has a minimum carbon content of 0.65%, Si ranges from 0.05%-0.50% and Mn ranges from 0.10%-0.70% (¶ 35). Agresti further teaches the steel may contain Ni from 0.10%-0.60%, Cr from 0.10%-0.50%, Mo from 0.10%-0.30%, and V from 0.05%-0.30% (¶ 36). These ranges overlap the claimed ranges, creating a prima facie case of obviousness as to the steel composition. See MPEP 2144.05 I.
Agresti does not expressly teach an adhesion strength between the steel core and the coating layer. However, according to the instant specification, a zinc concentration of at least 0.5 at% achieves the desired adhesion strength (see Spec., at ¶ 22). Agresti teaches a Zn content of more than 0.5 at% (see ¶ 11). Accordingly, one of ordinary skill in the art would expect the prior art coated wire to have the claimed adhesion strength, absent objective evidence to the contrary. See MPEP 2112.
Agresti does not expressly teach a surface layer on the coated wire. Masao teaches a steel wire which is coated with a zinc layer, a copper layer, and nickel layer in that order (p. 3). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to modify Agresti according to the teachings of Masao by further plating a nickel layer on the copper layer because doing so improves the anti-rusting properties of the wire, as well as the lubricity and operational efficiency of the wire (p. 3).
Agresti in view of Masao does not teach the steel has a pearlite structure. Makoto teaches that in making wires, steel having a pearlite structure is suitable for wire drawing (p. 1, ¶ 3). It would have been obvious at the effective time of filing for one of ordinary skill in the art to modify Agresti in view of Masao according to the teachings of Makoto in terms of achieving a pearlite structure in the steel because doing so improves drawability by preventing breakage when making the wire (p. 6, ¶ 4).
Regarding claim 16, Agresti teaches using the coated steel wire to form a cord of twisted wires (¶ 32).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784